DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 Allowable Subject Matter
Claims 1 through 24 are allowed.
The following is an examiner’s statement of reasons for allowance:  
  The prior art does not teach: 
 An integrated circuit structure, comprising: a fin on an insulator layer above a substrate, the fin having a top and sidewalls, and the fin comprising a first semiconducting oxide material directly on the insulator layer, the first semiconducting oxide material having a bottommost surface; a second semiconducting oxide material on the top and sidewalls of the first semiconducting oxide material of the fin, the second semiconducting oxide material having a different composition than the first semiconducting oxide material, and the second semiconducting oxide material having a bottommost surface co-planar with the bottommost surface of the first semiconducting oxide material; a gate electrode over a first portion of the second semiconducting oxide material on the top and sidewalls of the fin, the gate electrode having a first side opposite a second side; a first conductive contact adjacent the first side of the gate electrode, the first conductive contact over a second portion of the second semiconducting oxide material on the top and sidewalls of the fin; and a second conductive contact adjacent the 
 An integrated circuit structure, comprising: a fin on an insulator layer above a substrate, the fin having a top and sidewalls, and the fin comprising a first semiconducting oxide material directly on the insulator layer, the first semiconducting oxide material having a bottommost surface; a second semiconducting oxide material on at least a portion of the top and sidewalls of the first semiconducting oxide material of the fin, the second semiconducting oxide material having a different composition than the first semiconducting oxide material, and the second semiconducting oxide material having a bottommost surface co- planar with the bottommost surface of the first semiconducting oxide material; a gate electrode over the second semiconducting oxide material on the portion of the top and sidewalls of the fin, the gate electrode having a first side opposite a second side; a first conductive contact adjacent the first side of the gate electrode, the first conductive contact over a second portion of the top and sidewalls of the fin; and a second conductive contact adjacent the second side of the gate electrode, the second conductive contact over a third portion of the top and sidewalls of the fin, wherein the first and second conductive contacts have a bottom surface substantially co-planar with a bottom of the fin.	            An integrated circuit structure, comprising: a nanowire above an insulator layer above a substrate, the nanowire having a top, a bottom and sidewalls, and the nanowire comprising a first semiconducting oxide .
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J GOODWIN whose telephone number is (571)272-8451. The examiner can normally be reached Monday - Friday, 11:00 - 19:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571)270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.J.G/Examiner, Art Unit 2817          

/BRADLEY SMITH/Primary Examiner, Art Unit 2817